                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MICHAEL PAUL BLASSINGAME,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-158-JD-MGG

 JOHN WILCHER, et al.,

               Defendants.

                                 OPINION AND ORDER

      Michael Paul Blassingame, a prisoner without a lawyer, filed this lawsuit

alleging that he has been subjected to deplorable conditions while housed at the

LaPorte County Jail. (ECF 1.) “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      Blassingame indicates that he could have filed a grievance, but he did not do so

because ‘[t]he grievance system here is pointless.” (ECF 1 at 4.) According to

Blassingame, grievances allegedly fall on deaf ears and are simply “shot down.” (Id.)

Prisoners, however, are prohibited from bringing an action in federal court with respect

to prison conditions “until such administrative remedies as are available are
exhausted.” 42 U.S.C. § 1997e(a). Even when a prisoner “seeks relief not available in

grievance proceedings, notably money damages, exhaustion is a prerequisite to suit.”

Porter v. Nussle, 534 U.S. at 524, citing Booth v. Churner, 532 U.S. at 741.

       The PLRA provides that “[n]o action shall be brought with respect to
       prison conditions under section 1983 . . . until such administrative
       remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion
       is necessary even if the prisoner is requesting relief that the relevant
       administrative review board has no power to grant, such as monetary
       damages, or if the prisoner believes that exhaustion is futile.

Dole v. Chandler, 438 F.3d 804, 808-809 (7th Cir. 2006) (citations omitted). The Seventh

Circuit held in Dole that a prisoner must file a grievance because responding to his

grievance might satisfy him and avoid litigation or the grievance could “alert prison

authorities to an ongoing problem that they can correct.” Id. at 809, citing Porter v.

Nussle, 534 U.S. at 525. Even if Blassingame believed that submitting a timely informal

grievance was futile, “he had to give the system a chance.” Flournoy v. Schomig, 152 F.

App’x 535, 538 (7th Cir. 2005); Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 536 (7th Cir.

1999) (“No one can know whether administrative requests will be futile; the only way to

find out is to try.”).

       “Failure to exhaust is an affirmative defense that a defendant has the burden of

proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015). Nevertheless, “a plaintiff

can plead himself out of court. If he alleges facts that show he isn’t entitled to a

judgment, he’s out of luck.” Early v. Bankers Life and Cas. Co., 959 F.2d 75, 79 (7th Cir.

1992) (citations omitted). Such is the case here. “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks



                                               2
discretion to resolve the claim on the merits, even if the prisoner exhausts intra-prison

remedies before judgment.” Perez, 182 F.3d at 535. Blassingame admits in his complaint

that he did not exhaust his administrative remedies before filing suit. Therefore, this

case cannot proceed. If Blassingame can exhaust his administrative remedies, he may

file a new lawsuit.

       For these reasons, this case is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED on February 21, 2020


                                                     /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
